Exhibit 10.50
SECURITY AGREEMENT

          Name and Address of Grantor:    
 
  Aristos Pharmaceuticals, Inc.    
 
  2000 Regency Parkway, Suite 255    
 
  Cary, NC 27518    
 
        Name and Address of Debtor:    
 
  Cornerstone Biopharma Holdings, Inc.    
 
  2000 Regency Parkway, Suite 255    
 
  Cary, NC 27518    
 
        Name and Address of Secured Party:    
 
  Paragon Commercial Bank    
 
  3535 Glenwood Avenue    
 
  Raleigh, NC 27612    
 
  Attn: Brian K. Reid, Senior Vice President    

          THIS SECURITY AGREEMENT is made and entered into this 25th day of
June, 2008, by and among Aristos Pharmaceuticals, Inc. (hereinafter called the
“Grantor” whether one or more in number, a corporation, partnership, another
legal entity or an individual), whose address is 2000 Regency Parkway,
Suite 255, Cary NC 27518, and Cornerstone Biopharma Holdings, Inc. (hereafter
called the “Debtor”), whose address is 2000 Regency Parkway, Suite 255, Cary NC
27518 and Paragon Commercial Bank (hereinafter called the “Secured Party”), a
North Carolina banking Corporation, whose address is 3535 Glenwood Avenue,
Raleigh, NC 27612.
     WHEREAS, Cornerstone Biopharma Holdings, Inc. are indebted to Secured Party
in the amount of Four Million and 00/100 Dollars ($4,000,000.00) as evidenced by
its note dated April 21, 2005; and
     WHEREAS, Aristos Pharmaceuticals, Inc. is desirous of securing said Note
for the benefit of Cornerstone Biopharma Holdings, Inc. with UCC filings
(Secretary of State) on its properties located at 2000 Regency Parkway,
Suite 255, Cary NC 27518 (the “Property”).
     NOW, THEREFORE, in consideration of Ten Dollars ($10.00), the mutual
covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Aristos Pharmaceuticals, Inc. hereby agree to pledge their interest in the
Property and related furnishings and equipment as security for the Note as
follows:
     (1) CREATION OF SECURITY INTEREST: Grantor and Debtor grants to Secured
Party a security interest in the Collateral described or referred to herein to
secure the performance of all direct, contingent, present and future obligations
of Debtor to Secured Party (the “Obligations”).
(2) COLLATERAL: The Collateral is classified generally as:
þ Accounts. Any and all accounts, accounts receivable, receivables, contract
rights, book debts, checks, notes, drafts, instruments, chattel paper,
acceptances, choses in action, any and all amounts due to Debtor from a factor
or other forms of obligations and receivables now existing or hereafter arising
out of the business of the Debtor, as well as any and all returned, refused and
repossessed goods, and the cash or non-cash proceeds resulting therefrom.
þ Inventory. Any and all of Debtor’s inventory, including without limitation any
and all goods held for sale or lease or being processed for sale or lease in
Debtor’s business as now or hereafter conducted, whether now owned or
hereinafter acquired, including all materials, goods and work in process,
finished goods, and other tangible property held for sale or lease or furnished
or to be furnished under contracts of service or used or consumed in Debtor’s
business, along with all documents (including documents of title) covering
inventory and all cash and non-cash proceeds from the sale of inventory,
including proceeds from insurance.
þ Equipment. Any and all of Debtor’s furnishings and equipment, wherever
located, whether now owned or hereafter acquired, together with all increases,
parts, fittings, accessories, equipment, and special tools now or hereafter
affixed to any part thereof or used in connection therewith, and all products,
additions, substitutions, accessions, and all cash and non-cash proceeds,
including proceeds from insurance thereof and thereto.
o Fixtures. All of Debtor’s fixtures now existing or hereafter acquired,
together with all substitutes and replacements therefor, all accessions and
attachments thereto, and all tools, parts and equipment now or hereafter added
to or used in connection therewith. These goods are or will become fixtures on
the following described real estate in            County,           (State),
owned by [name of owner] more particularly described as follows:
þ Instruments and/or Investment Documents. The following described instruments
and documents including, without limitation, negotiable instruments, promissory
notes, and documents of title owned or to be owned by Debtor, certificates of
deposit, and all liens, security agreements, leases and other contracts securing
or otherwise relating to any of such instruments or documents, and all cash and
non-cash proceeds and products thereof and such additional property receivable
or distributed in respect of or in exchange for all or any of such instruments
or documents.
þ General Intangibles. All patents, trademarks, service marks, trade secrets,
copyrights and exclusive licenses (whether issued or pending) and all documents,
applications, materials and other matters related thereto, all inventions, and
all manufacturing, engineering and production plans, drawings, specifications,
processes and systems, all trade names, computer programs, databases, systems
and software (including source and object codes), goodwill, choses in action and
all other general intangibles of Debtor whether now owned or hereafter acquired
and all cash and non-cash proceeds thereof.
o Timber. All of Debtor’s uncut timber growing or to be grown on the following
described property, and all cash and non-cash proceeds including proceeds from
insurance, and all products thereof (property description):

1



--------------------------------------------------------------------------------



 



þ Other — Description of Collateral listed in box below:
Description of Collateral
     A blanket first priority lien on all furnishings, equipment, inventory and
other items and types of personal property now owned or hereafter acquired, all
the company’s general intangibles and accounts receivable, whether presently
existing or arising in the future, and all the proceeds and products from the
foregoing (including insurance proceeds) for Aristos Pharmaceuticals, Inc.
     In addition to the foregoing, the collateral shall also include those items
listed on Schedule A, attached hereto and incorporated herein by reference.
Check here o if Debtor has no place of business in North Carolina but resides in
North Carolina. Check here o if Debtor has more than one place of business in
North Carolina. Check here þ if Debtor has only one place of business in North
Carolina, give county of business here: WAKE.
If checked here o the Collateral described above includes all after-acquired
Consumer Goods acquired by the Debtor within ten (10) days after the Secured
Party has given value pursuant to this Agreement.
If checked here o this is a purchase money security agreement.
          Any additional Collateral acquired hereafter by the Grantor shall be
Collateral subject to this Agreement. All Collateral now or hereafter subject to
this Agreement includes the proceeds thereof and any additions and accessions
thereto. Nothing contained herein shall be deemed consent to the sale of any
Collateral.

(3)   GRANTOR’S UNDERTAKINGS: The Grantor agrees:

     (A) that Grantor will protect and properly care for the Collateral and no
Collateral will be misused, wasted or allowed to deteriorate except for normal
wear and tear;
     (B) to use the Collateral principally within the State of North Carolina
and not to affix the Collateral to other personal property (unless other
provision regarding the location or affixation of the Collateral is noted
herein) and not to affix the Collateral to real property unless it is classified
as a fixture hereinabove and the requisite information is supplied;
     (C) that Secured Party may act as attorney for Grantor in adjusting and
canceling any such insurance coverage and in endorsing any insurance draft and
may retain for the satisfaction of the Grantor’s Obligations any insurance
proceeds and/or unearned premium on such insurance;
     (D) that upon the request of Secured Party, Grantor will (i) provide an
updated appraisal of the Collateral and (ii) give to or deposit with Secured
Party additional Collateral to Secured Party’s satisfaction;
     (E) that Collateral will not be changed, transferred, or otherwise disposed
of (except for sale of inventory in the ordinary course of Debtor’s business) or
be subjected to any unpaid charge, unless the Secured Party consents in advance
in writing to such change, transfer or charge;
     (F) to procure or execute any Financing Statement or other document and do
any act or pay any costs which Secured Party deems necessary to protect or
perfect its security interest under this Agreement;
     (G) that the Collateral will not be used for illegal purposes; and
     (H) that Secured Party shall have the right to examine and inspect the
Collateral and the books and records relating thereto, if any, at any reasonable
time and, upon demand, Grantor shall assemble the Collateral at such place or
places as Secured Party may designate for the purpose of allowing Bank to
examine same.

(4)   DEFAULT AND REMEDIES:

     (A) The happening of any of the following events shall constitute a default
under this Agreement: (i) the occurrence of a default under any note or other
agreement secured hereby; (ii) the failure of Grantor to perform any of the
terms, stipulations and conditions written into this Agreement; (iii) the
insolvency of the Debtor, or the application for the appointment of a receiver
for Debtor, the filing of a petition under any provision of the Bankruptcy Code
by or against Debtor or an assignment for the benefit of creditors by or against
Debtor; (iv) the entry of a judgment against Debtor or the issuance or service
of any attachment, levy or garnishment against Debtor or the Collateral; (v) the
failure of Debtor to furnish from time to time at Bank’s request, financial
information with respect to Debtor; (vi) a determination by Bank that the
Obligations are insecure or that a material adverse change in the financial
condition of Debtor has occurred since the date hereof; (vii) failure of Debtor
to perform any other agreement with Bank; (viii) any representation or
affirmation by the Debtor to Bank herein or by separate writing is incorrect or
false.
     (B) Upon the occurrence of a default as set forth in (A) above, at the
option of Bank, all or any one of the Obligations secured hereby shall become
immediately due and payable without demand or notice, and Bank shall have at any
time after default the rights and remedies provided in the Uniform Commercial
Code as enacted in the State of North Carolina or other applicable law, or by
any note or other agreement secured hereby, and may, without limiting or waiving
in any way the aforesaid rights:
          1. Enter upon Grantor’s premises to take possession of the Collateral
or render it unusable, or require Grantor to assemble the Collateral at any
place designated by the Bank reasonably convenient to both parties;
          2. Give any notice or notification to the Grantor required by the
Uniform Commercial Code by mailing such notice, at least five (5) days before
the event, if any, which is the subject of the notice to the Grantor’s address
shown herein. Five (5) days’ notice to Grantor of any proposed action by Bank
shall be deemed reasonable and sufficient notice for all purposes, provided,
this provision shall not require a longer period of notice than shall be
reasonable under the circumstances then existing;
          3. Use the proceeds of the disposition of any Collateral to pay and
discharge all or any of the Obligations of Debtor set forth herein;
          4. Cure the default and the expense of curing such default shall
thereupon become part of the Obligations secured hereby and shall be payable by
Debtor to Bank upon demand of Bank, together with interest thereon at the
highest rate allowed by law;
          5. Obtain the appointment of a receiver for all or any part of the
Collateral, without notice to Grantor.
     (A) THIS AGREEMENT IS SUBJECT TO THE TERMS, CONDITIONS, COVENANTS,
AGREEMENTS, AFFIRMATIONS AND STIPULATIONS SET FORTH BELOW, ALL OF WHICH ARE A
PART OF THIS AGREEMENT AND BINDING ON THE PARTIES HERETO; AND
     (B) NO MODIFICATION OR WAIVER OF THE PROVISIONS OF THIS AGREEMENT SHALL BE
EFFECTIVE UNLESS IN WRITING NOR SHALL ANY WAIVER BE APPLICABLE EXCEPT IN THE
SPECIFIC INSTANCES FOR WHICH GIVEN.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement is executed (i) if by individuals,
by hereunto setting their hands under seal by adoption of the word “SEAL”
appearing next to the individuals’ names, (ii) if by a corporation, by the duly
authorized officers of the corporation on its behalf under seal by adoption of
the facsimile seal printed hereon for such purpose or, if an impression seal
appears hereon, by affixing such impression seal, (iii) if by a partnership, by
the duly authorized partners of the partnership on its behalf under seal by
adoption of the word “SEAL” appearing next to the name of the partnership and/or
the signatures of the partners, or (iv) if by a limited liability corporation,
by the duly authorized members and/or manager(s) on its behalf under seal by
adoption of the word “SEAL” appearing next to the name of the limited liability
corporation and/or the signatures of the members and/or manager(s), as of the
25th day of June, 2008.

                      Aristos Pharmaceuticals, Inc. (SEAL)        
 
               
 
  By:   /s/ Craig A. Collard   (SEAL)    
 
     
 
Craig A. Collard, CEO      
 
                    Cornerstone Biopharma Holdings, Inc. (SEAL)        
 
               
 
  By:   /s/ Craig A. Collard   (SEAL)    
 
     
 
Craig A. Collard, President      

          Acknowledged By:          Paragon Commercial Bank    
 
       
By:
  /s/ Brian K. Reid    
 
       
 
  Brian K. Reid, Senior Vice President    

3



--------------------------------------------------------------------------------



 



THE ABOVE AGREEMENT IS SUBJECT TO THE
FOLLOWING ADDITIONAL AGREEMENTS AND AFFIRMATIONS
Collections.
     A. Bank is authorized and empowered at any time in its sole discretion
(i) to require Debtor to notify or itself to notify, either in its own name or
in the name of Debtor, all or any of the account debtors, or any person
obligated to Debtor for any amount, that the accounts and/or general intangibles
have been assigned to Bank or to request in its name, in the name of Debtor or
in the name of a third party, confirmation from any such debtor or person of the
amount payable or any other matter stated therein or relating thereto; (ii) to
demand, collect or compromise for any and all sums which are now or may
hereafter become due or owing upon any of the accounts or upon any other
obligation to Debtor; (iii) to enforce payment of any account or any other
obligation of any person to Debtor either in its own name or in the name of
Debtor; and (iv) to endorse in the name of Debtor and to collect any instruments
tendered or received in payment of the accounts or any of Debtor’s general
intangibles. But Bank under no circumstances shall be under any duty to act in
regard to any of the foregoing matters. The Debtor hereby appoints Bank and any
officer or employee of Bank as Bank may from time to time designate as
attorneys-in-fact for the Debtor, to sign and endorse in the name of Debtor, to
give notices in the name of Debtor and to perform all other actions necessary or
desirable in the reasonable discretion of Bank to effect these provisions and
carry out the intent hereof. The Debtor hereby ratifies and approves all acts of
such attorneys-in-fact and neither Bank nor any other such attorneys-in-fact
will be liable for any acts of commission or omission nor for any error of
judgment or mistake of fact or law. This power, being coupled with an interest,
is irrevocable so long as any account or general intangible assigned to Bank
remains unpaid and Debtor has any indebtedness to Bank. The costs of such
collection and enforcement, including attorneys’ fees and out-of-pocket
expenses, shall be borne solely by Debtor whether the same are incurred by Bank
or Debtor.
     B. At the option of Bank, Debtor will forthwith upon receipt of all checks,
drafts, cash and other remittances in payment or on account of Debtor’s accounts
or general intangibles, deposit the same in a special bank account maintained
with Bank, over which Bank has the sole power of withdrawal and will designate
with each such deposit the particular account or general intangible upon which
the remittance was made. The funds in said account shall be held by Bank as
security for the Obligations. Said proceeds shall be deposited in precisely the
form received except for the endorsement of Debtor where necessary to permit
collection of items, which endorsement Debtor agrees to make, and which Bank is
also hereby authorized to make on Debtor’s behalf. Pending such deposit, Debtor
agrees that it will not commingle any such checks, drafts, cash and other
remittances with any of Debtor’s funds or property, but will hold them separate
and apart therefrom and upon an express trust for Bank until deposit thereof is
made in the special account. Bank may at any time and from time to time, in its
sole discretion, apply any part of the credit balance in the special account to
the payment of all or any of the Obligations, whether or not the same be due.
Upon the full and final liquidation of all of the Obligations, Bank will pay
over to the Debtor any excess received by it from Debtor, whether received by it
as a deposit in the special account or received by it as a direct payment on any
of the Obligations.
Other Agreements and Affirmations of Debtor.
     A. Each and every account or general intangible now owned or hereafter
acquired, is a bonafide existing obligation, valid and enforceable against the
account debtor, or other person obligated to Debtor, and it is not subject to
any dispute, defense or offset. Debtor will promptly notify Bank of any account
or general intangible with respect to which the foregoing is untrue.
     B. Debtor will at all times keep accurate and complete records of Debtor’s
inventory, accounts and general intangibles and will upon request furnish Bank a
schedule, in form satisfactory to Bank, describing such accounts, etc. as Bank
may require. Debtor will furnish to Bank copies of contracts and invoices
applicable thereto, together with satisfactory evidence of the shipment and
receipt of any goods covered thereby and the performance of any services or
obligations covered thereby as Bank may require if applicable. Bank, or any of
its agents, shall have the right to call at Debtor’s place or places of business
at intervals to be determined by Bank and without hindrance or delay, to inspect
Debtor’s inventory and to inspect, audit, check and make extracts from the
books, records, journals, orders, receipts, correspondence and other data
relating to Debtor’s inventory, accounts, general intangibles, or to any other
transaction between the parties hereto.
     C. If any of the Debtor’s accounts or general intangibles arise out of
contracts with the United States or any department, agency, or instrumentality
thereof, Debtor will immediately notify Bank in writing and execute any
instruments and take any steps required by Bank in order that all monies due and
to become due under such contracts shall be assigned to Bank and notice thereof
given to the Government under the Federal Assignment of Claims Act.
     D. If any of Debtor’s accounts or general intangibles should be evidenced
by promissory note, trade acceptances, or other instruments for the payment of
money, Debtor, unless otherwise directed by Bank will deliver same to Bank
within ten days after receipt, appropriately endorsed to Bank’s order and,
regardless of the form of such endorsement, Debtor hereby waives presentment,
demand, notice of dishonor, protest and notice of protest and all other notices
with respect thereto. Bank shall not be bound to take any steps necessary to
preserve any right of Debtor against any prior parties to such instruments which
Debtor hereby assumes to do.
     E. Debtor will not without the prior written consent of Bank borrow from
anyone except Bank or pledge, or grant any security interest in, any of its
accounts, general intangibles, or any inventory, equipment, or other property to
anyone except Bank, or permit any lien or encumbrance to attach to any of the
foregoing, or any levy to be made thereon, or any financing statement (except
Bank’s statement) to be on file with respect thereto.
     F. Debtor will pay and discharge when due all taxes, levies and other
charges on the Collateral, keep the Collateral insured for the benefit of Bank
(to whom loss shall be payable) in such amounts, in such companies, and against
such risks as may be satisfactory to Bank; pay the cost of all such insurance
and deliver certificates evidencing such insurance to Bank; and Debtor assigns
to Bank all rights to receive the proceeds of such insurance, directs any
insurer to pay all proceeds directly to Bank, and authorizes Bank to endorse any
draft for such proceeds and to apply such proceeds against the Obligations in
such manner as Bank may determine from time to time. All insurance policies
shall provide for at least ten days prior written notice of cancellation to
Bank.
     G. Debtor agrees that it will not permit any return of merchandise, the
sale of which gave rise to any of the accounts, except in the usual and regular
course of business.
     H. Debtor shall give Bank written notice of each office of Debtor in which
records of Debtor pertaining to accounts held as Collateral are kept and each
location at which Collateral is or will be kept, and of any change in any such
location. If no such notice is given, all records of Debtor pertaining to the
Collateral are and shall be kept at Debtor’s address shown above, and all
Collateral of Debtor will be kept at Debtor’s address shown above unless
otherwise noted as follows:
Debtor will notify Bank immediately of any material change in the Collateral, or
of a change in Debtor’s residence or location or of the location of any
Collateral or of the location of the records related to any Collateral.
     I. Without the written consent of Bank, Debtor will not change its name,
change its corporate partnership or other legal status, use any tradename or
engage in any business in which it was not engaged on the date of this
Agreement.
     J. Notwithstanding anything here in the contrary, the term “Obligations”
includes all costs incurred by Bank to obtain, preserve, perfect, and enforce
this Agreement and maintain, preserve, collect and enforce its rights with
respect to the Collateral, including, without limitation, its reasonable
attorneys fees.
     K. Debtor agrees that Bank may sell or assign all or any of the Obligations
to a third party and, in connection therewith, Bank may assign and transfer all
of its rights under this Agreement to such third party who, upon such
assignment, shall have all of the rights and benefits granted to the Bank
herein.

4



--------------------------------------------------------------------------------



 



     L. Notwithstanding anything in this Agreement to the contrary, the proceeds
from any disposition of the Collateral shall be applied toward all or any of the
following items in such order as the Bank deems necessary and appropriate:
(i) the expenses of taking, removing, storing, repairing, processing, holding
and selling the Collateral, including, without limitation, reasonable attorney’s
fees; (ii) at the Bank’s option, to the expense of liquidating and satisfying
any liens, security interests or encumbrances against the Collateral which may
be prior to the Bank’s security interest; (iii) to the unpaid Obligations. If
the proceeds realized from the disposition of the Collateral shall fail to
satisfy all of the foregoing items, Debtor shall be liable for the remaining
deficiency, which shall be payable to Bank on demand. If all of the above items
are paid as a result of the disposition of the Collateral and a surplus exists,
the surplus shall be paid to the persons entitled thereto by law.
     Sale of Inventory. So long as Debtor is not in default hereunder, Debtor
shall have the right, in the regular course of business, to process and sell
Debtor’s inventory. Bank’s security interest hereunder shall attach to all
proceeds of all sales or other dispositions of Debtor’s inventory.
     Term. This Agreement may not be terminated by Debtor while any Obligations
remain unpaid, in whole or in part.
     Financing Statements. Debtor will deliver such instruments of further
assignment or assurance as Bank may from time to time request to carry out the
intent hereof, and will join with Bank in executing financing statements in form
satisfactory to Bank and pay the cost of filing the same and continuation
statements and any other documents in any public office deemed advisable by
Bank. Debtor agrees that a carbon, photographic or other reproduction of this
Agreement or a financing statement shall be sufficient as a financing statement.
     Notification to Purchasers of Farm Products. If the Collateral is or
includes farm products, as soon as possible, and in any event not less than
15 days prior to any sale of livestock or crops, the Debtor will provide to the
Secured Party a written list of all buyers, commission merchants, or selling
agents (including addresses and phone numbers) to or through whom the Debtor
intends to sell livestock or crops constituting “farm products” under the Food
Security Act of 1985 (7 U.S.C. Section 1631, as amended)(the FSA), or applicable
state law. The Secured Party is hereby authorized to give written notice to any
person of its security interest, as required or permitted under the Uniform
Commercial Code, the FSA, or other applicable law, which notice may instruct the
recipient to make payments jointly to the Debtor and the Secured Party and may
disclose the Debtor’s social security or taxpayer identification number,
together with such other information as must or may be included for an effective
notice under such law. The Debtor agrees to keep the list on a current basis and
not to sell crops or livestock to or through any person not on the list.

5



--------------------------------------------------------------------------------



 



Schedule A
Accounts. Any and all accounts, accounts receivable, receivables, contract
rights, book debts, checks, notes, drafts, instruments, chattel paper,
acceptances, choses in action, any and all amounts due to Debtor from a factor
or other forms of obligations and receivables now existing or hereafter arising
out of the business of the Debtor, as well as any and all returned, refused and
repossessed goods, and the cash or non-cash proceeds resulting therefrom.
Inventory. Any and all of Debtor’s inventory, including without limitation any
and all goods held for sale or lease or being processed for sale or lease in
Debtor’s business as now or hereafter conducted, whether now owned or hereafter
acquired, including all materials, goods and work in process, finished goods,
and other tangible property held for sale or lease or furnished or to be
furnished under contracts of service or used or consumed in Debtor’s business,
along with all documents (including documents of title) covering inventory and
all cash and non-cash proceeds from the sale of inventory, including proceeds
from insurance.
Furniture and Equipment. Any and all of Debtor’s furnishings, fixtures and
equipment, wherever located, whether now owned or hereafter acquired, together
with all increases, parts, fittings, accessories, equipment, and special tools
now or hereafter affixed to any part thereof or used in connection therewith,
and all products, additions, substitutions, accessions, and all cash and
non-cash proceeds, including proceeds from insurance thereof and thereto.
Instruments and/or Investment Documents. The following described instruments and
documents including, without limitation, negotiable instruments, promissory
notes, and documents of title owned or to be owned by Debtor, certificates of
deposit, and all liens, security agreements, leases and other contracts securing
or otherwise relating to any of such instruments or documents, and all cash and
non-cash proceeds and products thereof and such additional property receivable
or distributed in respect of or in exchange for all or any of such instruments
or documents.
General Intangibles. All patents, trademarks, service marks, trade secretes,
copyrights and exclusive licenses (whether issued or pending) and all documents,
applications, materials and other matters related thereto, all inventions, and
all manufacturing, engineering and production plans, drawings, specifications,
processes and systems, all trade names, computer programs, databases, systems
and software (including source and object codes), goodwill, choses in action and
all other general intangibles or Debtor whether now owned or hereafter acquired
and all cash and non-cash proceeds thereof.

6